931 F.2d 445
Edward SOLDAL and Mary Soldal, individually and as legalguardians for Jimmy Soldal, Alena Soldal, JosephSoldal, and Jessie Soldal, Plaintiffs-Appellants,v.COUNTY OF COOK, et al., Defendants-Appellees.
No. 89-3631.
United States Court of Appeals,Seventh Circuit.
May 3, 1991.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Charles P. Kocoras, Judge.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
The petition for rehearing with suggestion for rehearing en banc in the above-entitled cause is GRANTED, the panel decision is VACATED, 923 F.2d 1241, and the appeal is restored to the calendar for oral reargument before the full court at a date and time to be announced.